IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 834 MAL 2016
RESONDENT                                :
                                         :
                                         : Petition for Allowance of Appeal from
           v.                            : the Order of the Superior Court
                                         :
                                         :
ROBERT STEPHONE GILMORE,                 :
                                         :
                 Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 11th day of April, 2017, the Petition for Allowance of Appeal is

DENIED.